Citation Nr: 1745376	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-30 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from October 1990 to May 1991, from October 1991 to February 1992, from March 1992 to March 1993, from September 1996 to October 1996, from February 2003 to September 2003, from April 2005 to July 2006, and from October 2007 to July 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The appeal was previously remanded by the Board in March 2016.  

The Board acknowledges that additional evidence was added to the electronic file following transfer of the appeal back to the Board.  The additional evidence was in reference to a claim for service connection for deep vein thrombosis (DVT) which was granted by the Agency of Original Jurisdiction (AOJ), as well as VA treatment records regarding the Veteran's service-connected posttraumatic stress disorder.  None of the additional evidence addressed the severity of the Veteran's hearing loss, thus the Board finds that the additional evidence is either duplicative or irrelevant to the claim for a higher rating for hearing loss.  The Veteran is not prejudiced by the Board moving forward with the present appeal regarding the rating for hearing loss as the Board is not considering the evidence added to the record since the June 2016 supplemental statement of the case (SSOC). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

On examinations in May 2011 and April 2016, the Veteran's bilateral hearing loss disability was manifested by Level I hearing in each ear.  Remaining evidence of record does not show manifestations of hearing loss worse than that noted during the May 2011 and April 2016 VA examinations. 


CONCLUSION OF LAW

The criteria for an initial, compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The Board acknowledges that the Veteran asserted that the May 2011 VA examination report was inadequate because it was conducted in a quiet, sterile atmosphere.  The Board also acknowledges that in the August 2017 Informal Hearing Presentation, the Veteran's representative indicated that the April 2016 VA examination report was inadequate.  For the reasons explained below, however, the Board finds both reports to be adequate.  

Regarding the May 2011 VA examination report, the Board observes that during the pursuit of the present appeal, in November 2012, the Veteran submitted a September 2011 National Guard audiogram which demonstrates better hearing test results than those shown on the May 2011 VA examination report.  Thus, there is no indication that the May 2011 VA examination report would have resulted in an observation of more severe hearing loss if the examination had been conducted in a louder environment.  There is no indication that the May 2011 VA hearing acuity results were invalid or that the testing equipment malfunctioned.  For all of these reasons, the Board finds that the May 2011 VA examination report is adequate with respect to the clinical findings regarding the Veteran's hearing acuity.  Moreover, the Board notes that the examiner noted the Veteran's reported functional impact of his hearing loss as well. 

Further, both VA examiners reviewed the claims file (notably the May 2011 VA examiner reviewed the file in August 2011), pertinent treatment records and conducted thorough examinations of the Veteran, yielding valid test results.  To the extent the Veteran's representative argues in an August 2017 IHP that the Veteran's most recent examination was inadequate because he was not "evaluated in an environment  that accounts for the effects of the hearing loss on his ordinary conditions of life including employment," the Board notes that the examination reports of record identify the functional effects of the Veteran's hearing loss on his daily life.  As noted below, the April 2016 VA examiner noted the Veteran's reports of functional effects including not being able to hear normal conversation, that his hearing loss was "giving him problems at work" and "trouble with female voices" as well as trouble hearing sounds in the woods.  The Veteran also reported experiences of turning up the television to hear it and still missing what was said.  He also reported instances in which he would ask a friend to translate for him when he missed what people said.  Neither the Veteran nor his representative has identified a particular testing value or assessment on the report that is invalid.  Moreover, the Court of Appeals for Veterans Claims (Court) held in Doucette v. Shulkin, 28 Vet. App. 366 (2017) that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in different contexts, to include in an everyday work environment and in work settings in the presence of environmental noise, as these are precisely the effects that VA's audiometric test are designed to measure.  

For all of these reasons, the Board finds both examination reports to be adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Analysis

The Veteran contends that he is entitled to a compensable rating for bilateral hearing loss.
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85 (h), Table VI.

In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating criteria for hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.  Specifically, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIA, whichever results in the higher numerical.  38 C.F.R. § 4.86 (b).  That numeral will then be elevated to the next higher Roman numeral, and then each ear will be evaluated separately.  Id. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.  

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Historically, service connection for bilateral hearing loss was established by a September 2011 rating decision, which assigned an initial, noncompensable disability rating pursuant to 38 C.F.R. § 4.86, Diagnostic Code 6100, effective in March 2011, the day the Veteran's claim for service connection was received.

In connection with his claim for service connection, the Veteran underwent a VA  examination in May 2011.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
55
60
LEFT
10
10
20
60
55

Adding the sums of the Hertz levels from 1000-4000 and dividing by four, results in an average pure tone threshold of 33.75 in the right ear and 36.25 in the left ear.   The examiner noted speech  recognition ability of 94 percent in each ear. 

The May 2011 VA examiner also noted the Veteran's reports of functional impairment including that the Veteran was unable to hear leaking air when working in the service industry.  

Applying the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is Level I in each ear.  38 C.F.R. § 4.85.  Entering the category designation of Level I for each ear, results in a zero percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII. 

The Veteran also submitted a September 2011 audiogram from his National Guard service.  The audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
40
45
LEFT
0
0
0
45
45

There were no speech recognition test scores recorded at the time of the September 2011 audiogram.  Thus, the examination is not adequate to support a Level designation under Diagnostic Code 6100.  The Board notes that Table VIA is not applicable with respect to the September 2011 findings because the examiner did not indicate that speech discrimination testing was inappropriate for the Veteran, and the examination did not show the pure tone thresholds to be 55 decibels or more at each of the four specific frequencies (1000, 2000, 3000, and 4000 Hertz), or that his pure tone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz, in either ear.  See 38 C.F.R. §§ 4.85 (c), 4.86(a).

The Veteran was provided with another VA examination in April 2016.  Audiometric testing during the April 2016 VA examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
60
60
LEFT
5
10
60
60
60

The average pure tone threshold in each ear is 38.75 in the right ear and 47.5 in the left ear, using the pure tone findings from 1000 Hertz to 4000 Hertz.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 92 percent in the left ear.  Both the pure tone threshold test results and the word discrimination scores were found to be appropriate for the Veteran.  

The April 2016 VA examiner also noted the Veteran's reports of functional effects including not being able to hear normal conversation, that his hearing loss was "giving him problems at work" and "trouble with female voices" as well as trouble hearing sounds in the woods.  The Veteran also reported experiences of turning up the television to hear it and still missing what was said.  He also reported instances in which he would ask a friend to translate for him when he missed what people said.  

Applying the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is Level I in each ear.  38 C.F.R. § 4.85.  Entering the category designation of Level I for each ear, results in a zero percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII. 

Based on the VA audiological examinations of record, the Board finds that the Veteran is not entitled to an initial compensable rating for his bilateral hearing loss at any time.  In this regard, the Board has considered the audiological test results of record and applied the appropriate hearing designation levels, which have resulted in noncompensable ratings. 

Review of the Veteran's medical records does not demonstrate that his bilateral hearing was worse, at any time, than as reported on the VA examinations.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that, while he is competent to report symptoms such as difficulty understanding speech and having to turn up the volume on the television, he is not competent to report that his hearing acuity is of sufficient severity to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Based on the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for his bilateral hearing loss.  Neither VA examination report reveals audiological evaluations that would warrant a compensable rating.  Similarly, VA and National Guard treatment records do not contain hearing acuity findings that would warrant a compensable rating. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his hearing acuity has not warranted a compensable rating at any time during the appeal period.  Therefore, assigning any staged rating(s) is not warranted.

As noted above, the Court held that the schedular criteria for rating hearing loss, contemplate the functional effects of difficulty hearing and understanding speech.  Doucette v. Shulkin, 28 Vet. App. at 371.  These would include the Veteran's reports of not being able to hear things at work, trouble hearing female voices, or having to ask others to repeat what is said.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See id. (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

With respect to the claim for TDIU, pertinent evidence was added to the Veteran's electronic file after issuance of the June 2016 SSOC and transfer of the appeal to the Board.  As noted in the Introduction, service connection was also granted for deep vein thrombosis (DVT) after the appeal was transferred back to the Board.  The AOJ has not yet had an opportunity to adjudicate the claim for TDIU upon consideration of the additional, pertinent evidence, including any functional impact of the now service-connected DVT.  

The pertinent evidence includes a November 2016 VA examination report that addressed the functional impact of Veteran's DVT.  Additionally, a December 2016 VA treatment record documented an increase in the Veteran's PTSD medication as of that day.  The VA clinician warned the Veteran of work restrictions if the Veteran felt drowsy from the medication.  

In light of the new evidence, the Board finds the Veteran should be offered another opportunity to complete a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  The Board acknowledges that the Veteran was offered this opportunity in March 2016 and failed to respond to the AOJ's request; however, in light of evidence indicating new work restrictions as of December 2016, the Veteran should be given another opportunity to support his claim.  He should be made aware that this information is critical to the claim if he asserts that he is capable of maintaining no more than marginal employment.  See August 2017 Informal Hearing Presentation. 

Updated VA treatment records should be associated with the claims file on remand as well.  The Board notes that the most recent treatment record in the electronic file is dated in March 2017.  The Veteran should also be given the opportunity to submit any additional evidence pertinent to his claims or allow VA to obtain private treatment records on his behalf. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated from March 2017.

2.  Contact the Veteran and request authorization to  obtain any outstanding records pertinent to his claim, including any private treatment records following proper VA procedures.

3.  Request the Veteran provide VA with a completed VA Form 21-8940, (Veteran's Application for Increased Compensation Based on Unemployability) or a comparable statement as to the information requested on this Form.  Notify the Veteran that completion of this form or statement is critical to the Veteran's claim if he asserts that he is capable of maintaining no more than marginal employment.  

4.  Following completion of items 1 through 3, and allowance of a reasonable opportunity to respond, readjudicate the  claim on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran and his representative a Supplemental Statement of the Case and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


